Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
 

Specification
The disclosure is objected to because of the following informalities: page 4, line 23, at the beginning of the sentence, the words “the inner wall” should be changed to - - The inner wall - -.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5 are rejected under 35 U.S.C. 103 as being unpatentable over CN 207082646 U (herein CN646) in view of CN 203617488 U (herein, CN488).
	In reference to claim  1, CN646 teaches a joint structure of a high-voltage cable (fig. 6), comprising a cable core (core of wire 1 in figure 6), the cable core being wrapped from interior to exterior sequentially by an inner insulating layer (the layer right above the cable core in figure 6), a shielding layer (11; fig.6) and an outer insulating layer (outermost layer of 1; fig. 6), a section of the inner insulating layer and of the outer insulating layer being stripped at an end of the cable core (see fig. 6), and a length of the stripped section of the outer insulating layer being greater than a length of the stripped section of the inner insulating layer (see fig. 6), wherein the end of the cable core is connected to an external terminal (5; fig. 6), the shielding layer (11) is wrapped by a copper foil (2; fig. 2, 6) and the shielding layer is connected externally to a cable connector via the copper foil.
However CN646 does not teach a connection between the end of the cable core and the external terminal and an adjacent section of the inner insulating layer are wrapped by a heat-shrinkable tube, a spacing is provided between an end of the heat-shrinkable tube and the outer insulating layer, the shielding layer within the spacing is wrapped by a copper foil.
CN488 teaches of using a heat-shrinkable tube (10; fig. 1).  Using the teachings of CN488 to modify CN646 so that a connection between the end of the cable core and the external terminal and an adjacent section of the inner insulating layer are wrapped by a heat-shrinkable tube, a spacing is provided between an end of the heat-shrinkable tube and the outer insulating layer, the shielding layer within the spacing is wrapped by a copper foil is seen as an obvious modification.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of CN488 to modify CN646 to improve the joint structure by adding an additional barrier layer to block connection between the end of the cable core and the external terminal’s exposure the external environment.
In reference to claim  5, CN646 teaches wherein the external terminal (5) comprises a sleeve and a connecting ring (see fig. 6), the end of the cable core is inserted into the sleeve, and the sleeve is clamped to deform to realize fixed connection to the cable core.  


Allowable Subject Matter
Claim 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art listed on PTO form 892 that is made of record is considered pertinent to applicant's disclosure because it shows the state of the art with respect to applicant's claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS SLOAN CHAMBERS whose telephone number is (571)272-6813.  The examiner can normally be reached on M-F 8:30a.m.-5:00p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRAVIS S CHAMBERS/               Primary Examiner, Art Unit 2831                                                                                                                                                                                         06/17/2021